 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6   TYRONE & IN-CHING, LLC,                                    Case No. 2:15-cv-00293-RFB-NJK
 7                       Plaintiff,
                                                                              ORDER
 8              v.
 9   JPMORGAN CHASE BANK, N.A., et al.,
10                       Defendants.
11
12
13          Before the Court is Counterclaimants’ Greybeard Solo Corp 401K Trust and Willie Felton,
14   in his capacity as the Trustee of the Greybeard Solo Corp 401K Trust (collectively “Greybeard”)
15   Third Renewed Motion for Summary Judgment [ECF No. 69] (the “Motion”) and the Joinder [ECF
16   No. 70] to this Motion. The Motion and the Joinder are unopposed. The Court GRANTS both the
17   Motion and Joinder.
18          The Court finds that the Motion and the Joinder are unopposed. As the Motion and Joinder
19   are unopposed, the Court further finds that the Plaintiff is deemed to have consented to the granting
20   of the Motion and Joinder pursuant to Local Rule 7-2(d). The Court further finds that the facts
21   asserted in the Motion to be undisputed and incorporates them by reference into this Order.1 In its
22   counterclaim Greybeard seeks to quiet title in its name to certain real property located at 3007
23   Errol Flynn Street, Unit 102, Las Vegas, Nevada 89122 (the “Property”). Plaintiff has not
24   contested that its claims are time-barred and that it may not now contest that title has vested in
25   Greybeard. The Court thus grants summary judgment in favor of Greybeard.
26
27
28          1
             This Order is not rendering an opinion or interpretation as to the constitutionality or not
     of any Nevada statute or statutory scheme.
 1           Accordingly,
 2           IT IS ORDERED that the Third Renewed Motion for Summary Judgment [ECF No. 69] is
 3   GRANTED.
 4           IT IS FURTHER DECREED BY THE COURT that (i) Chase Bank had a valid Deed of
 5   Trust whose foreclosure extinguished any rights, if any existed, of TYRONE & IN-CHING LLC
 6   or its predecessors in interest in the Property; (ii) title to the Property is quieted in the name of
 7   WILLIE FELTON, as the Trustee of the GREYBEARD SOLO CORP 401K TRUST; (iii) that
 8   TYRONE & IN-CHING LLC and its predecessors or successors in interest may not assert any
 9   claim, rights, title or interest in the Property; and (iv) title to the Property is quieted in Greybeard
10   free and clear of any interest of Tyrone or any of Tyrone’s predecessors or successors in interest.
11           IT IS FURTHER ORDERED that the Joinder [ECF No. 70] is GRANTED. The granting
12   of Greybeard’s Motion applies to Chase Bank as well. Chase Bank’s counterclaim for unjust
13   enrichment pursuant to the Joinder is DISMISSED without prejudice as moot.
14           IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment accordingly and
15   close this case.
16
17           DATED: February 27, 2019.
18
                                                             ____________________________
19
                                                             RICHARD F. BOULWARE, II
20                                                           United States District Judge
21
22
23
24
25
26
27
28



                                                      -2-
